[PUBL1sH]
1N THE UN1TE1;) sTATEs c0URT 0F APPEALs
F0R THE ELEvENTH c1RcU1T u_S_c0U,:T'LcE,?ApPEALs
'ELEVENTHC|RCU|'|'
N0. 06-10715 JO|'|NLEY
CLERK
HMMY LEDFORD,
LARRY O’DELL,
BRYAN WALKER,
DYNAVISION GROUP, LLC,
SIGNATURE LEASING, LLC,
_ Plaintiffs-Appe11ants
Cr0ss-Appellees,
VCI'SllS
SHELBY PEEPLES, JR.,
PFLC, LLC,
INTERNAL MANAGEMENT, INC.,
Defendants-Appe1lees
Cr0ss-Appellants.
Appea1 from the United States District Court
for the N0rthem District of Georgia
Bef0re DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES,
BARKETT, HUl.L, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:

Upon the majority vote of the judges in this Court in active service, on
January 19, 2011, this Court vacated this panel’s prior opinion and granted
rehearing en banc. _S_630 F.3d 1345 (11th Cir. 201 1) (en
banc); 605 F.3d 871 (11th Cir. 2010), vacated and reh’g en banc granted, 630 F.3d
l345.
We granted rehearing en banc to consider only the district court’s denial of
Appellees’ motion for sanctions.
After review and given that the Appellees’ panel brief limited their cross
appeal on sanctions to paragraphs 64 and 90 of the complaint, the en banc court
cannot say that Appel1ees in their cross appeal have shown that the district court
abused its discretion in denying sanctions.
The Court did not reconsider en banc the portions of the panel’s May 6,
2010 opinion affirming the district court’s grant of summary judgment to
Appellees, and therefore the Cou1t remands the case to the panel to reissue Parts I,
II, IV, and V of the pa.nel’s May 6, 2010 opinion, which was previously reported as
Ledford v. Peeples, 605 F.3d 871, 877-900, 903-19 (11th Cir. 2010).
AFFIRMED AS TO CROSS APPEAL.
2